DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      MARKUS DEANDRE HILL,
                           Appellant,

                           v.
   DEPARTMENT OF REVENUE, CHILD SUPPORT PROGRAM, and
                   VASTHI LAURORE,
                       Appellees.

                              No. 4D19-1866

                          [October 16, 2019]

  Appeal from State of Florida, Department of Revenue; L.T. Case Nos.
50190700195CA and CSE 2001385648.

  Markus Deandre Hill, , for appellant.

   Ashley Moody, Attorney General, and Toni C. Bernstein, Senior
Assistant Attorney General, Tallahassee, for appellee Department of
Revenue.

PER CURIAM.

  Affirmed. Fla. R. App. P. 9.315(a).

WARNER, MAY and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.